Citation Nr: 0512450	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-34 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered at Florida Hospital on August 22, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 determination of the 
Department of Veterans Affairs (VA) Hospital in Tampa, 
Florida, that denied reimbursement or payment for the cost of 
unauthorized medical treatment provided at Florida Hospital 
on August 22, 2002.

In February 2005, the veteran testified at the St. 
Petersburg, Florida, Regional Office (RO) before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been incorporated into the record.


FINDINGS OF FACT

1.  The veteran was granted service connection for 
schizophrenia, evaluated as 100 percent permanently and 
totally disabling, and for a low back disability, evaluated 
as 10 percent disabling.  The veteran has been judged 
incompetent since 1987.

2.  The veteran received medical treatment at Florida 
Hospital on August 22, 2002, for complaints of pain around 
the neck, chest and back.

3.  VA payment or reimbursement of the costs of the medical 
care provided at Florida Hospital on August 22, 2002, was not 
authorized.

4.  The treatment was received under emergency circumstances 
of a nature that delay in going to a more distant VA facility 
would have been hazardous to health, and, under all the 
circumstances, a VA facility was not feasibly available.




CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered at Florida Hospital on August 22, 
2002, have been met.  38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim on appeal, the 
Board finds all notification and development actions needed 
to fairly adjudicate the claim have been accomplished and no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.  Background

A December 1989 rating decision shows that the veteran is 
service-connected for schizophrenia, evaluated as 100 percent 
permanently and totally disabling, and for a low back 
disability, evaluated as 10 percent disabling.  He has been 
rated incompetent since June 1987.  

Private hospital records show that the veteran was seen in 
the emergency department of Florida Hospital on August 22, 
2002 (Thursday), complaining of pain around his chest since 
Sunday, that was worse in his back.  Treatment included an X-
ray, lab work and an electrocardiogram (EKG).  He denied any 
recent injury, but admitted to a prior neck injury and recent 
treatment for a hand laceration.  He was diagnosed as having 
upper back pain, and his condition had been deemed 
"emergent".  Another record shows that his deposition-
condition was an "emergency".  

On August 23, 2002, the day after the veteran was seen in the 
emergency department at Florida Hospital, he presented to a 
VA outpatient clinic in Orlando complaining of back pain to 
the abdomen.  The record notes that the veteran had been seen 
at Florida Hospital in Kissimmee the previous day and on 
"Sunday", and the Sunday visit was due to an injury cutting 
boxes.  His visit the previous day was noted to be for 
current pain and he was told it was muscle spasms.  This 
record also notes that an EKG had been performed at Florida 
Hospital showing that the problem was not the veteran's 
heart.  The veteran requested more medication, Vicodin, to 
get him through the weekend and was advised by VA to go back 
to Florida Hospital for this since he had already been seen 
for this problem there.

In a December 2002 determination, the VA Chief Medical 
Officer for Fee Services denied the veteran's claim of 
entitlement to reimbursement or payment for unauthorized 
medical services rendered at Florida Hospital on August 22, 
2002, on the basis that the treatment was non-emergent and 
that VA facilities were available.  He remarked that the 
veteran had an initial injury on Sunday, August 18, 2002, 
when he first went to the emergency department.

In February 2003, the emergency room physician who treated 
the veteran in the emergency department at Florida Hospital 
on August 22, 2002, Walter Macedo, M.D., stated in writing 
that the veteran had presented to the emergency department on 
August 22, 2002, with complaints of pain around his chest, 
neck and back.  He said he deemed the veteran's complaints to 
be an "emergent event" and "[i]n order to rule out a life 
threatening event, prompt evaluation of the [veteran's] 
complaints was medically necessary and within the scope of 
the standard of care."

In the February 2003 notice of disagreement, the veteran said 
that on August 22, 2002, he experienced severe pain on the 
left side of his chest and around to the back.  He stated he 
had had similar chest pain in January 2002 and it indeed had 
been a heart problem that he had been treated by VA.  He 
added that if he ever had chest pains, he was going to deem 
it a life-threatening emergency.

In April 2003, the VA Chief of Administrative Medicine, after 
carefully reviewing the veteran's claim, concurred with the 
December 2002 determination to deny the veteran's claim 
stating that nothing new had been added to the record.

The veteran indicated in the substantive appeal dated in 
December 2003 that prior to the August 22, 2002, emergency 
room visit he had been experiencing chest pain for three days 
and was concerned it was related his heart and was an 
emergency situation.  He also said that communication between 
him and the emergency room doctor had been poor since he was 
Spanish speaking and the emergency room doctor was a 
Brazilian physician. 

During a February 2005 Board hearing, the veteran testified 
that the pain he experienced in August 2002 began in his neck 
and became a burning pain in his heart and left arm and that 
this pain was different than the pain he experiences with his 
service-connected back disability.  He said he had suffered a 
heart attack earlier that year, in January 2002, and was 
afraid he was having another heart attack.  He also reported 
breathing difficulties.  He said that prior to leaving for 
the emergency department he called the VA clinic in Orlando, 
but that it was closed.  He said he told his wife he couldn't 
wait any longer and asked her to take him to the emergency 
department.  He estimated that it was a five minute drive to 
Florida Hospital from his house versus over an hour by car to 
the nearest VA facility that was open which was in Tampa.  He 
said he didn't like hospitals and would not have gone to the 
emergency department that day unless he was afraid for his 
life.  His wife and daughter both testified that they thought 
at the time that the veteran was having another heart attack.

III.  Analysis

The veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred at Florida 
Hospital on August 22, 2002.  The veteran contends that 
payment or reimbursement is warranted on the basis that he 
feared he was having another heart attack and that the 
situation was emergent.  He also asserts that he initially 
contacted a nearby VA clinic in Orlando, Florida, but that 
the facility was closed and the nearest available VA facility 
was over an hour by car.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
on August 22, 2002.  See 38 U.S.C.A. § 1703(a); see also 
38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  See 38 C.F.R. § 20.101(b); cf. Similes v. 
Brown, 6 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on August 22, 2002, nor is the veteran 
contending as much.  Rather, as noted above, he contends that 
he contacted a nearby VA medical facility, but it was closed, 
so he went to the closest non-VA hospital for what he thought 
was a life-threatening condition.  Thus, he is alleging that 
he is entitled to payment or reimbursement of these 
unauthorized medical expenses based on a medical emergency 
requiring treatment at a private hospital because it was 
closer than a VA hospital.

Reimbursement or payment for expenses not previously 
authorized may be made only under the following 
circumstances:  (a) treatment was for (1) an adjudicated 
service-connected disability; (2) nonservice-connected 
disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life of health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  The Court has observed that 
given the use of Congress of the conjunctive "and" in the 
statute, all three statutory requirements would have to be 
met before reimbursement could be authorized.  Malone v. 
Gober, 10 Vet. App. 539, 544 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted in the facts, the veteran is service-connected for 
schizophrenia, rated as 100 percent totally and permanently 
disabling.  Thus, the first criterion under 38 U.S.C.A. 
§ 1728 is satisfied.  The remaining criteria to be addressed 
are whether the treatment sought by the veteran on August 22, 
2002, was a medical emergency, and whether federal facilities 
at that time were unavailable.  Both of these questions must 
be answered in the affirmative for the veteran to prevail in 
this case.

Regarding the question of a medical emergency, the Board 
finds that the treatment rendered on August 22, 2002, was 
rendered in a medical emergency such that delay would have 
been hazardous to life or health.  

The most compelling evidence is the emergency room 
physician's (Dr. Macedo's) February 2003 statement that he 
deemed the veteran's complaints of chest pain on August 22, 
2002, to be an "emergent event" and that "[i]n order to 
rule out a life threatening event, prompt evaluation of [his] 
complaints was medically necessary and within the scope of 
standard care."  Such evaluation included an EKG.  This 
statement is consistent with the actual emergency department 
medical records noting that the veteran's condition had been 
"emergent" and an "emergency".  

Thus, even though it was confirmed after the evaluation in 
the emergency department that the veteran was not having a 
heart attack or any heart-related problem, and in fact was 
experiencing upper back pain, in the eyes of medical 
professionals there was an apparent medical emergency, 
requiring immediate treatment.  Indeed, the VA outpatient 
record, dated the day after the veteran's August 22, 2002, 
emergency room visit (on August 23, 2002), notes that an 
"EKG had been done [by] Kissimmee and determined not to be 
his heart."  

Consideration has been given to the VA Chief of Medicine for 
Fee Services notation that the treatment the veteran sought 
at Florida Hospital on August 22, 2002, was related to an 
injury he sustained on August 18, 2002.  He based this on the 
August 23, 2002, VA outpatient record noting that the veteran 
had additionally been treated at Kissimmee Hospital on Sunday 
(August 18, 2002), due to an injury cutting boxes.  However, 
there is no indication from the August 22, 2002, emergency 
department records that the chest and back pain that the 
veteran complained of that day was related in any way to a 
box cutting injury on August 18, 2002.  Rather, these records 
merely note that the veteran had been recently seen/treated 
by a doctor for a hand laceration.  

As far as the availability of a VA medical facility, the 
veteran testified in February 2005 that prior to going to the 
emergency department at Florida Hospital, which was 
approximately a five minute drive, he attempted to contact 
the Orlando VA medical clinic, but that the clinic had been 
closed.  As a result, he said that the nearest VA medical 
facility that was open was located in Tampa and was over an 
hour away by car.  Accordingly, the Board finds that the 
delay in going to a more distant VA facility posed a hazard 
to the veteran's health.  In sum, given the emergency 
circumstances and the relative distances to Florida Hospital 
(approximately a 5 minute drive) and the VA medical facility 
in Tampa (approximately an hour drive), it would not have 
been reasonable for the veteran to travel to the more distant 
VA facility; under all the circumstances, a VA facility was 
not feasibly available.

The Board finds that all elements of the law have been met 
for VA reimbursement or payment for unauthorized medical 
services received by the veteran at Florida Hospital on 
August 22, 2002, have been met.  Thus the claim is granted.  
The Board has considered the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), in making this determination.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at Florida Hospital on August 22, 2002, is granted.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


